UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to commission file number:333-145659 Ecoblu Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (760) 732-5826 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of March 31, 2011:177, 768,100 shares of common stock 1 Table of Contents Ecoblu Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements March 31, 2011 Balance Sheet 3 Statement of Operations 4 Statement of Cash Flows 5 Notes to the Interim Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 Part II OTHER INFORMATION Item 1 Legal Proceedings 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 34 Item 4 [Removed and Reserved] 34 Item 5 Other Information 34 Item 6 Exhibits and Reports 34 SIGNATURES 35 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Condensed Consolidated Financial Statements March 31, 2011 ECOBLU PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS (Note 6) CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $17,487 at March 31, 2011 and $4,487 at June 30, 2010 Loan receivable - related party - Other receivables - Inventory Prepaid loan fees - Other prepaid expenses - Deposit - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Equipment deposits - related party Equipment deposits - other - Prepaid trademark costs Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Advances from related party - Other payables and accrued expenses Notes payable - related party, including accrued interest - Convertible notes payable, including accrued interest and net of discount - Loans payable - related party, including accrued interest - Loans payable - other Derivative and warrant liabilities - Total current liabilities LONG TERM LIABILITIES Convertible notes payable, including accrued interest and net of discount - Total long term liabilities - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 500,000,000 shares authorized, 177,786,100 shares issued and outstanding at March 31, 2011 and 75,594,333 shares issued and outstanding at June 30, 2010 Additional paid-in capital Common stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents ECOBLU PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months Three months Nine months Nine months Ended Ended Ended Ended March 31, March 31, March 31, March 31, REVENUE Product sales $ Equipment and other sales - - Total revenue COST OF SALES ) GROSS PROFIT OPERATING EXPENSES Research and development Marketing Compensation Rent Professional fees Consulting Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Gain on settlement of lease - - Gain (loss) on settlement of debt - ) ) Loss on modification of debt - - ) - Change in fair value of derivative liability ) ) Interest expense ) Total other income (expenses) LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE -BASIC AND DILUTED ) WEIGHTED AVERAGE NUMBER OFCOMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents ECOBLU PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Nine months Ended Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Gain on settlement of lease - ) Loss on modification of debt - (Gain) loss on settlement of debt ) Interest on amortization of debt discount Interest on amortization of loan fees Interest on repricing of warrants - Change in fair value of derivative liability ) Common stock issued for services Common stock issued for payment of rent and lease settlement Depreciation expense Bad debt expense - Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) Decrease in other receivables - (Increase) in inventory ) ) Decrease (increase) in prepaid expenses ) Decrease (increase) in deposits ) Increase in accounts payable Increase in rent payable - Increase in other payables and accrued expenses Increase in deferred rent expense - Increase in accrued interest added to principal Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Payments for equipment deposits - related party - ) Payments for equipment deposits - other ) - Payments for leasehold improvements - ) Payments for prepaid trademark costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from debt issuances Proceeds from related party advances and notes - Payments for redemption of common stock - ) Repayments of debt issuances ) - Repayments of related party advances and notes ) ) Payment to related party for cancellation of warrants ) - Payments of loan fees - ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - beginning of period - CASH AND CASH EQUIVALENTS - end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents ECOBLU PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Nine months Ended Ended March 31, March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ $
